                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
WK:GSM                                                271 Cadman Plaza East
F. #2021R00137                                        Brooklyn, New York 11201



                                                      May 18, 2021

By Email and ECF

Kannan Sundaram
Federal Defenders
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201

               Re:     United States v. Ryan Behar
                       Criminal Docket No. 21-187 (RPK)

Dear Mr. Sundaram:

                Enclosed please find a proposed plea agreement, which constitutes a plea offer
that must be communicated to your client promptly. Missouri v. Frye, 132 S. Ct. 1399, 1408
(2012); see also N.Y. Rules of Prof’l Conduct R. 1.4(a)(1)(iii). This proposed plea agreement
contains all the terms of the government’s plea offer, and it supersedes any prior plea offers that
may have been made. This plea offer expires after June 29, 2021, and may be revoked by the
government, in its sole discretion, at any time before its expiration. If your client rejects the plea
offer and is convicted after trial, your client’s sentencing exposure under the relevant statutes and
Sentencing Guidelines is likely to be higher after trial than if the proposed plea agreement were
to be entered.

               Additionally, please note that the government awaits your response to the
proposed stipulation and protective order, pursuant to Federal Rule of Criminal Procedure 16(d),
which it provided to you on April 29, 2021. The government stands ready to produce
additional discovery materials pursuant to the proposed order once it is signed by you and so
ordered by the Court.

               If you have any questions or concerns, please do not hesitate to contact me.

                                                    Very truly yours,

                                                    MARK J. LESKO
                                                    Acting United States Attorney
                                                    Eastern District of New York

                                             By:    /s/ Garen S. Marshall
                                                    Garen S. Marshall
                                                    Assistant U.S. Attorney
                                                    (718) 254-6569

cc:    Clerk of the Court (RPK) (by ECF) (without enclosures)




                                                2
